                                                         FILED
                                                    u.s.mriViCi comi
                IN   THE UNITED   STATES DISTRICT
                FOR THE SOUTHERN DISTRICT OF
                           SAVANNAH DIVISION
                                                                 3:55

                                               CLERK
UNITED STATES OF AMERICA,                            SO.QTSirDFGA.

           Plaintiff-Appellee,

vs .                                         Case No. CR418-200


RONNIE CLAYTON,


           Defendant-Appellant.


                              ORDER


       The judgment in the above-styled action having been affirmed

by the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the judgment of the United States

Court of Appeals for the Eleventh Circuit is made the judgment of

this Court.


       SO ORDERED, this               day of January 2020.




                                  WILLIAM T. MOORE, JR., JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
